
	
		II
		112th CONGRESS
		1st Session
		S. 330
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2011
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To prohibit the sale of any product to a consumer that is
		  subject to a recall, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Recall Protection Act of
			 2011.
		2.Prohibition on the
			 sale of recalled products
			(a)DefinitionsIn
			 this section:
				(1)Covered
			 productThe term covered product means any of the
			 following:
					(A)A motor vehicle
			 or replacement equipment, as such terms are defined in section 30102 of title
			 49, United States Code.
					(B)Food, drugs,
			 devices, and cosmetics as such terms are defined in section 201 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 321).
					(C)A biological
			 product as such term is defined in section 351(i) of the Public Health Service
			 Act (42 U.S.C. 262(i)).
					(D)A consumer
			 product, as such term is used in section 3(a) of the Consumer Product Safety
			 Act (15 U.S.C. 2052(a)).
					(E)(i)A meat or meat food
			 product within the meaning given such terms in the Federal Meat Inspection Act
			 (21 U.S.C. 601 et seq.).
						(ii)A poultry or poultry product as
			 such terms are defined in section 4 of the Poultry Products Inspection Act (21
			 U.S.C. 453).
						(iii)An egg or egg product as such
			 terms are defined in section 4 of the Egg Products Inspection Act (21 U.S.C.
			 1033).
						(2)RecallWith
			 respect to a covered product, the term recall means the
			 following:
					(A)In the case that
			 the Secretary of Transportation makes a determination under section 30118(b)(1)
			 of title 49, United States Code, that a covered product described in paragraph
			 (1)(A) contains a defect related to motor vehicle safety or does not comply
			 with an applicable motor vehicle safety standard prescribed under chapter 301
			 of such title, giving notification under section 30119 of such title and
			 remedying such defect or noncompliance under section 30120 of such
			 title.
					(B)In the case
			 of—
						(i)a
			 device, as defined in section 201 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 321), an order under subsection (b)(1)(A) or (e) of section 518 of
			 such Act (21 U.S.C. 360h(b)(1)(A) and (e));
						(ii)infant formula,
			 as such term is defined in section 201 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 321), a recall of infant formula begun by a manufacturer of
			 infant formula that is carried out in accordance with section 412(f) of such
			 Act (21 U.S.C. 350a(f)); and
						(iii)any other
			 covered product described in paragraph (1)(B), a recall of the covered product
			 by the manufacturer or distributor in response to an advisory or other alert
			 issued by the Commissioner of Food and Drugs that advises consumers to avoid
			 the covered product.
						(C)In the case of a
			 product described in paragraph (1)(C), an order under section 351(d) of the
			 Public Health Service Act (42 U.S.C. 262(d).
					(D)In the case of a
			 covered product described in paragraph (1)(D), an action under subsection (c)
			 and (d) of section 15 of the Consumer Product Safety Act (15 U.S.C.
			 2064).
					(E)In the case of a
			 covered product described in paragraph (1)(E), a recall of the covered product
			 under—
						(i)the
			 Federal Meat Inspection Act (21 U.S.C. 601 et seq.);
						(ii)the Poultry
			 Products Inspection Act (21 U.S.C. 451 et seq.); or
						(iii)the Egg
			 Products Inspection Act (21 U.S.C. 1031 et seq.).
						(b)Prohibition
				(1)In
			 generalExcept as provided in paragraph (2), a person may not
			 sell to a consumer any covered product that is subject to a recall.
				(2)Remedied
			 productsParagraph (1) shall not apply to the sale to a consumer
			 of a covered product that was subject to a recall because of a defect in such
			 product if—
					(A)such defect was
			 remedied prior to such sale; and
					(B)the seller of
			 such product notifies such consumer of such recall, defect, and remedy.
					(c)Enforcement
				(1)Unfair or
			 deceptive act or practiceA
			 violation of a prohibition described in subsection (b) shall be treated as a
			 violation of a rule defining an unfair or deceptive act or practice described
			 under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)).
				(2)Actions by the
			 Federal Trade CommissionThe
			 Federal Trade Commission shall enforce the provisions of this section in the
			 same manner, by the same means, and with the same jurisdiction, powers, and
			 duties as though all applicable terms and provisions of the Federal Trade
			 Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made part of
			 this section.
				(3)RegulationsThe
			 Federal Trade Commission shall prescribe such regulations as the Commission
			 considers necessary to carry out this subsection and subsections (a) and
			 (b).
				(d)List of
			 recalled products
				(1)In
			 generalThe Consumer Product Safety Commission shall, in
			 cooperation with the Secretary of Agriculture, the Commissioner of Food and
			 Drugs, the Federal Trade Commission, and the Secretary of Transportation,
			 establish, maintain, and make available to the public a list of covered
			 products that are subject to a recall.
				(2)Manner of
			 publicationThe Consumer Product Safety Commission shall make the
			 list required by paragraph (1) available to the public as a single searchable
			 list containing all covered products subject to a recall regardless of agency
			 jurisdiction.
				
